Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The Abstract stating “One example includes” uses a phrase which can be implied.  Amendment to the Abstract to remove such an implied phrase is required.
A new abstract is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0071587 to Di Pendina et al. (“Di Pendina”).
With respect to claim 1, Di Pendina discloses in Fig. 2 a glitch filter system comprising: 
an input stage (e.g., the circuit(s)/device(s) providing A and B) including a first output (e.g., A) and a second output (e.g., B); 
a C-element (e.g., 102-108) including a first input (e.g., A) coupled to the first output (e.g., A) of the input stage, 
wherein the C-element further includes a second input (e.g., B) coupled to the second output (e.g., B) of the input stage, and 
wherein the C-element further includes an output (e.g., /Q); and 
an output latch (e.g., 110-120) including: 
a first P-type transistor (e.g., 116) including a gate coupled to the second output (e.g., B) of the input stage, wherein the first P-type transistor (e.g., 116) further includes a drain coupled to the output (e.g., /Q) of the C-element, and wherein the first P-type transistor (e.g., 116) further includes a source; 
a second P-type transistor (e.g., 114) including a gate coupled to the first output (e.g., A) of the input stage, wherein the second P-type transistor (e.g., 114) further includes a drain coupled to the output (e.g., /Q) of the C-element, and wherein the second P-type transistor (e.g., 114) further includes a source coupled to the source of the first P-type transistor (e.g., 116); 
a first N-type transistor (e.g., 120) including a gate coupled to the second output (e.g., B) of the input stage, wherein the first N-type transistor (e.g., 120) further includes a drain coupled to the output (e.g., /Q) of the C-element, and wherein the first N-type transistor (e.g., 120) further includes a source; and 
a second N-type transistor (e.g., 118) including a gate coupled to the first output (e.g., A) of the input stage, wherein the second N-type transistor (e.g., 118) further includes a drain coupled to the output (e.g., /Q) of the C-element, and wherein the second N-type transistor (e.g., 118) further includes a source coupled to the source of the first N-type transistor (e.g., 120).  
With respect to claim 2, the output latch (e.g., 110-120) further comprises an inverter (e.g., 216-218) including an input coupled to an output (e.g., /Q) of the C-element, and the inverter (e.g., 216-218) further includes an output.  
With respect to claim 3, the output latch (e.g., 110-120) further comprises a third P-type transistor (e.g., 226) including a gate coupled to the output (e.g. Z) of the inverter, wherein the third P-type transistor (e.g., 226) comprises a drain coupled to the source of the first P- type transistor and to the source of the second P-type transistor, and the third P-type transistor (e.g., 226) comprises a source configured to couple to (e.g., indirectly via 114-116) a high- voltage rail.  
With respect to claim 4, the C-element comprises a fourth P-type transistor (e.g., 217) including a source configured to couple to the high-voltage rail.  
With respect to claim 11, the C-element comprises: a fourth P-type transistor (e.g., 104) including a gate coupled to the first output (e.g., A) of the input stage, wherein the fourth P-type transistor includes a source configured to couple to a high-voltage rail; and a fourth N-type transistor (e.g., 106) including a gate coupled to the first output (e.g., A) of the input stage, wherein the fourth N-type transistor includes a source configured to couple to a low-voltage rail.  
With respect to claim 12, the fourth P-type transistor (e.g., 104) includes a drain, wherein the fourth N-type transistor (e.g., 106) includes a drain, wherein the C-element comprises: a fifth P-type transistor (e.g., 102) including a gate coupled to the second output (e.g., B) of the input stage, wherein the fifth P-type transistor (e.g., 102) includes a source coupled to (e.g., when 102 and 104 are on) the drain of the fourth P-type transistor (e.g., 104); and a fifth N-type transistor (e.g.108) including a gate coupled to the second output (e.g., B) of the input stage, wherein the fifth N-type transistor (e.g., 108) includes a source coupled to (e.g., when 106 and 108 are on) the drain of the fourth N-type transistor.  
With respect to claim 13, the fifth P-type transistor (e.g., 102) includes a drain coupled to the output (e.g., /Q) of the C-element, and wherein the fifth N-type transistor (e.g., 108) includes a drain coupled to the output of the C- element.  
With respect to claim 14, the C-element comprises: a fifth P-type transistor (e.g., 102) including a gate coupled to the second output (e.g., B) of the input stage, wherein the fifth P-type transistor includes a drain coupled to the output of the C-element; and a fifth N-type transistor (e.g., 108) including a gate coupled to the second output of the input stage, wherein the fifth N-type transistor includes a drain coupled to the output of the C-element.  
With respect to claim 15, the above discussion for claims 1-3 and 5 similarly applies.
With respect to claim 16, the C-element (e.g., 102-108) is configured to conduct current from the high-voltage rail or to the low-voltage rail to set a logic state at the output of the C-element in response to a same logic state (e.g., A and B being same) at each of the first and second outputs of the input stage.  
With respect to claims 17-20, the above discussion for claims 12-14 similarly applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pendina.
With respect to claim 5, Di Pendina discloses in Fig. 2 transistor 230 coupled between /Q and Z according to Para. 39 contrary to the illustration in Fig. 2 which shows 230 coupled between the gates of 228 and 218 instead.  226-228 and 216-218 together form a cross-coupled inverter pair as shown in Fig. 1.  While Fig. 2 of Di Pendina fails to explicitly disclose that the gates of NFETs 228 and 218 are cross-coupled just as PFETs 216 and 226 of the crossed-coupled inverters are cross-coupled, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that NFETs of cross-coupled inverters may have gates cross-coupled; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cross-couple the gates of NFETs 218 and 228 of the cross-coupled inverters 110-112 because such a connection enables the NFETs to latch a signal as intended by the cross-coupled inverters.  
With respect to claim 6, the C-element comprises a fourth N- type transistor (e.g., 222) including a source configured to couple to the low-voltage rail.  

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842